Citation Nr: 0202526	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  00-23 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty form May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that increased the evaluation of the veteran's 
PTSD to 50 percent.

The veteran requested a hearing before a traveling member of 
the Board in a November 2000 substantive appeal; however, 
this request was later withdrawn in a December 2001 
statement.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran's PTSD is manifested by occupational and 
social impairment with deficiencies in most areas due to such 
symptoms as difficulty in understanding complex commands, 
impaired short- and long-term memory, difficulty in adapting 
to stressful circumstances, and the inability to establish 
and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a rating of no more than 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).

In the present case, the June 2000 statement of the case 
(SOC) notified the veteran of the relevant laws and 
regulations, and provided the precise language of the 
criteria for the diagnostic code under which his service-
connected PTSD is evaluated.  In May 2000 the veteran was 
afforded a VA examination and a copy of the report has been 
associated with the claims file.  Statements from the 
veteran's counselor through a Vietnam counseling program and 
outpatient treatment records from the Altoona VA medical 
center (VAMC) have been obtained and associated with the 
claims file.  The veteran or his representative has indicated 
no other treatment.  In the Board's view the development and 
notification undertaken by the RO meets the requirements of 
the VCAA and indicates there is no reasonable possibility 
that any further assistance would aid the veteran in 
substantiating his claim.  38 U.S.C.A. § 5103A.

Factual Background

Pursuant to a May 1986 Board decision, the RO granted service 
connection for PTSD in a June 1986 rating decision and 
assigned a 30 percent evaluation based on the severity of the 
disability at that time.

In February 2000 the RO received the veteran's claim for an 
increased evaluation for PTSD.

Outpatient treatment records from the Altoona VAMC dated from 
April 1999 to April 2000 show that in October 1999, the 
veteran was seen for a routine visit.  The progress notes 
state that the veteran was agitated as usual, screaming and 
cursing the government and everyone.  The plan was to advise 
the veteran to lose weight; but the notes indicate that it 
was useless to tell him anything and that he cursed 
continuously during the visit.

The veteran underwent a VA examination in May 2000.  His 
sister and mental health counselor accompanied him.  He 
related that he had not worked "since the 70s."  He had been 
married for over 20 years, but could not recall the exact 
date of his marriage.  His counselor of 17 years indicated 
that the veteran had extreme difficulty with authority 
figures in general and, specifically, anyone associated with 
the government.  He never had psychiatric hospitalization or 
been prescribed antipsychotic medication.  

Within approximately the first ten minutes of the evaluation, 
the examiner excused the veteran from the room because he 
became increasingly agitated when he responded or attempted 
to respond to the examiner's questions.  The majority of the 
examination was completed through information obtained from 
the veteran's sister and counselor.  It was reported that the 
veteran was a "very clean" person who sprayed disinfectant 
when someone came in the room, cleaned utensils that were 
already clean, and constantly washed his hands.  In the short 
time the examiner was with the veteran he observed that the 
veteran had a wad of paper towels and cleaner with him.  The 
veteran interacted with family members but not with 
"outsiders" if he perceived them as connected to the 
government.  He had nightmares, flashbacks, and difficulty 
sleeping, and avoided anything related to war or Vietnam.  
Prior to leaving the interview, the veteran had an extremely 
difficult time with concentration and short-term memory.  He 
had difficulty remembering how long he was married and in 
"thinking" about the questions he was asked.  There was 
nothing unusual about his speech or language processes.  His 
overall affect was severely decreased in range and intensity; 
he was essentially expressionless.  There was no indication 
of active delusions, hallucinations, or impulse control that 
might be expected with someone who could become physically 
agitated or aggressive.  The veteran's sister and counselor 
stated he had never been physical with anyone and had a "big 
heart" toward family and anyone he perceived to be in worse 
shape than himself.  The veteran was assigned a Global 
Assessment Functioning (GAF) score of approximately 41-50, 
which would qualitatively be defined as "serious symptoms or 
any serious impairment in social occupational, or school 
functioning."

In a statement from the veteran dated in November 2000, he 
stated that he could be physical and nasty with people.  His 
mood changed every second of the day.  One moment he could be 
kind and gentle, and the next moment he could act mean, 
nasty, and curse a lot.  He took 4-6 baths a day and did not 
like to shake hands because he was afraid of dirt.  His 
sister added that he deserved a higher disability evaluation.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran 's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991). 

The veteran's PTSD is rated as 50 percent disabling under 
Diagnostic Code 9411, PTSD.  The rating criteria provide that 
PTSD is to be assigned a 50 percent evaluation when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circulatory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A higher evaluation of 70 percent is assigned 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2001).  

After a careful review of the record, the Board finds that 
the current severity of the veteran's service-connected PTSD 
does not approximate the criteria for a 100 percent rating, 
but it does most closely approximate a 70 percent rating for 
occupational and social impairment with deficiencies in most 
areas. 

The veteran's PTSD has noticeably impaired his occupational 
and social impairment due to obsessive rituals and difficulty 
in adapting in stressful situations.

Information obtained from the veteran, his sister, and his 
counselor indicated that he has obsessive rituals with regard 
to cleanliness.  A November 2000 statement indicated that the 
veteran bathed 4-6 times a day and didn't like to shake hands 
because he was afraid of dirt.  During a VA examination his 
sister and counselor indicated that the veteran sprayed 
disinfectant when someone came into the room he was in, he 
cleaned utensils that were already clean, and constantly 
washed his hands.  Even the VA examiner observed that the 
veteran came into the interview with a wad of paper towels 
and a bottle of cleaner.  Obsessive behavior such as this 
would have an obvious adverse affect both socially and 
occupationally.

His difficulty in adapting in stressful situations is 
demonstrated by what his counselor described as an extreme 
difficulty with authority figures in general and, 
specifically, anyone connected to the government.  Examples 
include October 1999 outpatient treatment records from the 
Altoona VAMC that note the veteran was "agitated as usual, 
screaming and cursing the government and everyone" and the 
VA examiner's report that shows the veteran had to be excused 
after approximately ten minutes because he became 
increasingly agitated.

In addition, the VA examiner assigned a GAF score of 
approximately 41-50, which is indicative of serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).

A higher evaluation of 100 percent disabling is not warranted 
because the veteran has not demonstrated total occupational 
and social impairment.  There is no evidence that his 
symptoms include gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name.  The 
VA examiner noted that there was nothing usual about the 
veteran's speech or language processes and there was no 
indication of active delusions or hallucinations.  Although 
the veteran described himself as capable of being mean and 
nasty, his sister and a long-time counselor said he had never 
been physically agitated or aggressive.

Thus, the Board concludes that the severity of the veteran's 
PTSD is such that it more nearly approximates occupational 
and social impairment in most areas, so as to warrant a 70 
percent evaluation under Diagnostic Code 9411.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the disability under consideration has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned 70 percent evaluation).  In 
addition, there is no showing that the veteran's PTSD has 
necessitated frequent, or indeed any, periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. 


ORDER

An increased evaluation, to 70 percent, for the veteran's 
service-connected PTSD is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

